DETAILED ACTION


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS document submitted on July 16, 2020 have been considered.


Drawings
Figures 1 and 2 are discussed within the applicant’s specification in paragraphs 0046-0048, as alignment marks that cause errors: “…causing an error in identifying the position information of the alignment region 101 and an occurrence of alarms of "alignment error", which affects production and reduces production efficiency.”  Further, drawing figures 1 and 2 do not have the shielding region as claimed and detailed in subsequent drawing figures.  Therefore, it is the position of the examiner that drawing figures 1 and 2 are prior art figures.
Thus, figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 8, 13, 19, 20-22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubata (US 2003/0164353 A1).
As to claim 1, Tsubata teaches an alignment mark (see figures 3 and 4), comprising: 
an alignment region (10) having an outer contour; 
a peripheral region (area outside of alignment region) disposed around at least a part of the outer contour of the alignment region; and 

the alignment region and the shielding region are opaque, and the peripheral region is at least partially transparent.
As to claims 2 and 3, Tsubata teaches the alignment region is in a shape of a polygon and a rectangle (a square is a rectangle).  See figure 4.
As to claim 6, Tsubata teaches the peripheral region is in a shape of a ring, and a shape of a contour of the ring is same as a shape of the outer contour of the alignment region (the term “ring” does not inherently imply only a circular shape).  See figure 4.
As to claim 8, Tsubata teaches materials of the alignment region and the shielding region are photosensitive materials (see e.g. paragraph 0080).
As to claim 19, Tsubata teaches a portion of the peripheral region disposed around the outer contour of the alignment region is at least partially surrounded by the shielding region.  See figure 4.
As to claim 20, Tsubata teaches a substrate (see figures 3 and 4), comprising: 
a base substrate (1) including a peripheral region (area outside of alignment region); 
an alignment region (10) disposed on a side of the base substrate and having an outer contour, the peripheral region being disposed around at least a part of the outer contour of the alignment region; and 

the alignment region and the shielding region are opaque, and the peripheral region is transparent.
As to claim 21, Tsubata teaches a portion of the peripheral region disposed around the outer contour of the alignment region is at least partially surrounded by the shielding region.  See figure 4.
As to claim 22, Tsubata teaches the alignment region is in a shape of a polygon and a rectangle (a square is a rectangle).  See figure 4.
As to claim 26, Tsubata teaches a working area (device forming region 2) and a non-working area (scribing region 18) located at a periphery of the working area, wherein 
the alignment mark is located in the non-working area.  See figures 3 and 4.
As to claim 13, Tsubata teaches a method of manufacturing the substrate according to claim 20, the method comprising: 
providing a base substrate; 
forming an opaque film layer (i.e. the photoresist) on the base substrate; and 
patterning the opaque film layer to form the alignment region and the shielding region of the alignment mark.  See figures 1A-4.

s 1, 2, 5, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (WO 2014 134888 A1, ‘Tian’).
As to claim 1, Tian teaches an alignment mark (see figures 1-5), comprising: 
an alignment region (2) having an outer contour; 
a peripheral region (area outside of alignment region) disposed around at least a part of the outer contour of the alignment region; and 
a shielding region (1) disposed around at least a part of the outer contour of the alignment region and non-overlapped with the peripheral region, wherein 
the alignment region and the shielding region are opaque, and the peripheral region is at least partially transparent.
As to claim 2, Tian teaches the alignment region is in a shape of a polygon.  See figures 1 or 3-5.
As to claim 5, Tian teaches the alignment region is in a shape of a circle.  See figures 3 or 5.
As to claim 20, Tian teaches a substrate, comprising: 
a base substrate (3) including a peripheral region (area outside of alignment region); 
an alignment region (2) disposed on a side of the base substrate and having an outer contour, the peripheral region being disposed around at least a part of the outer contour of the alignment region; and 

the alignment region and the shielding region are opaque, and the peripheral region is transparent.
As to claim 21, Tian teaches a portion of the peripheral region disposed around the outer contour of the alignment region (2) is at least partially surrounded by the shielding region (1).
As to claim 22, Tian teaches the alignment region is in a shape of a polygon.  See figures 1 or 3-5.  
As to claim 24, Tian teaches the alignment region is in a shape of a circle.  See figures 3 or 5.


Allowable Subject Matter
Claims 4, 7, 14, 15, 23, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812